DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
I. Claims 1-14, drawn to a method, classified in B33Y 10/00.
II. Claims 15-16, drawn to a cartridge, classified in B33Y 30/00.
III. Claims 17-20, drawn to a system, classified in B29C 64/00.
Species A, the polymer composition is in the form of ____ :
A1.	pellet (Claim 4)
A2.	filament (Claim 5)
A3.	tape (Claim 6)
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapiro (US 20190299522 A1).
	In reference to claim 1, Chapiro discloses a three-dimensional printing method (title) comprising
supplying a polymer composition to an extruder system, wherein the polymer composition comprises a plurality of reinforcing fibers embedded and distributed within a thermoplastic polymer matrix, 
selectively dispensing the polymer composition through an extruder nozzle of the system to form a three-dimensional structure (Fig 10, shown below and “fully-impregnated continuous carbon fiber composite wire as a feedstock, which it re-heats and then places on the part to produce features” [P0386])

    PNG
    media_image1.png
    530
    253
    media_image1.png
    Greyscale

wherein the thermoplastic polymer matrix constitutes from about 20 wt. % to about 90 wt. % of the composition and the reinforcing fibers constitute from about 10 wt. % to about 80 wt. % of the composition (“using high-temperature thermoplastics (most commonly PEEK) with anywhere from 30% to 50% by volume continuous carbon fiber we are able to produce parts with equivalent or higher strength and stiffness requirements with anticipated weight savings of 15-30% compared to a metal” [P0394])
Chapiro does not specifically teach that the composition with 30-50% of reinforcing fibers comprises from about 20 wt. % to about 90 wt. % of thermoplastic polymer matrix, however, it would be obvious that the composition taught by Chapiro would render the claimed range to be obvious because a person of skill in the art would consider the disclosure as encompassed when polymer is the remainder of ingredients in the composition.
	In reference to claim 2, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the reinforcing fibers are long fibers (Fig 10 and “shorter fibers results in significantly worse material properties than would be attained were the length of the fibers to be preserved” [P0273]).
	In reference to claim 3, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the reinforcing fibers are continuous fibers (“continuous fiber reinforced polymer composite” [P0042]).
In reference to claim 6, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the polymer composition is in the form of a tape (“the printer filament to deform into a tape-like shape as printer filament passes over the rollers 308, 310 can be beneficial in reducing the distance between the polymer and reinforcing fiber enhancing their ability to intimately bond” [P0234]).
In reference to claim 7, the cited prior art discloses the invention as in claim 6.
Chapiro further discloses wherein the tape has an upper outer surface and an opposing lower outer surface, and further wherein an upper region is defined adjacent to the upper outer surface, a lower region is defined adjacent to the lower outer surface, and a central region is defined between the upper region and the lower region, wherein the central region is fiber-rich and the upper and/or lower regions are polymer-rich (See Fig 18).
In reference to claim 8, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the polymer composition is formed by a process that includes … moving the reinforcing fibers through an impregnation die for contact with the thermoplastic polymer matrix (Fig 40).
In a related embodiment Chapiro recognizes that pulling the reinforcing fibers through an impregnation die for contact with the thermoplastic polymer matrix is an art recognized method of consolidating reinforcement fiber and polymer (“pultrusion by passing the commingled fiber through a constriction 100 along with heating the printer filament 14 by some method” [P0227]).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success  before the effective filing date of the claimed invention to configure the method to use pultrusion to form the composition.
In reference to claim 9, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the polymer composition has a void content of about 5% or less (“ensure that there are not excessive voids or fiber clumping within the printer filament” [P0144] and Fig 11 or 18 do not show voids).
In reference to claim 10, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the reinforcing fibers include glass fibers, carbon fibers, or a combination thereof (“carbon fiber” [P0394])
In reference to claim 11, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the thermoplastic polymer matrix includes a thermoplastic aliphatic polymer (“PEI” [P0354])
In reference to claim 12, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the thermoplastic aliphatic polymer includes a polyolefin, polyamide, polyurethane, polyacetal, or a combination thereof (“PEI” [P0354])
In reference to claim 13, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the thermoplastic polymer matrix includes a thermoplastic aromatic polymer (“PEEK” [P0394])
In reference to claim 14, the cited prior art discloses the invention as in claim 1.
Chapiro further discloses wherein the thermoplastic aromatic polymer includes a polyamide, polyurethane, polyarylene sulfide, polyarylether ketone, polyester, or a combination thereof (“PEEK” [P0394])
	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20160144566 A1).
In reference to claim 1, Mark discloses a three-dimensional printing method (title) comprising
supplying a polymer composition to an extruder system, wherein the polymer composition comprises a plurality of reinforcing fibers embedded and distributed within a thermoplastic polymer matrix (“supplying a core reinforced filament having a matrix material impregnating reinforcing strands aligned along the filament” [Claim 1]) 
selectively dispensing the polymer composition through an extruder nozzle of the system to form a three-dimensional structure (“depositing the core reinforced filament” [Claim 1]).
, wherein the thermoplastic polymer matrix constitutes from about 20 wt. % to about 90 wt. % of the composition and the reinforcing fibers constitute from about 10 wt. % to about 80 wt. % of the composition (“a low-resin filler may be used for the internal construction of a part, to maximize the strength-to-weight ratio (20% resin by cross sectional area, for example). However, on the outer cosmetic surface of the part, a higher, 90% resin consumable may be used to prevent the possible print through of an underlying core or individual fiber continuous of the core” [P0137])
Chapiro does not specifically teach that the composition with 20-90% of polymer comprises from about 10 wt. % to about 80 wt. % of reinforcing fibers, however, it would be obvious that the composition taught by Chapiro would render the claimed range to be obvious because a person of skill in the art would consider the disclosure as encompassed when the reinforcing fibers is the remainder of ingredients in the composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744